*265OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on May 11, 1959. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Special Referee, and the respondent cross-moves to disaffirm the report.
The Special Referee sustained all three charges against the respondent, each of which alleged that the respondent converted money belonging to his clients.
The Special Referee found as to charge one that respondent received two settlement checks on behalf of a client totaling $9,000 and deposited those checks into his escrow account, and that despite the fact that no funds had been disbursed to the client, the balance in the account remained below the amount which was to be held and at one point reached 22 cents.
The Special Referee found as to charge two that the respondent deposited a settlement check in the amount of $32,500 into his escrow account with the understanding that his fee was $10,000, and, shortly thereafter, despite the fact that no disbursement had been made to the clients in question, the balance in the account fell to $1,029.17.
The Special Referee found as to charge three that the respondent received two settlement checks on behalf of his clients in the total amount in excess of $11,500 and deposited those checks into his escrow account, and that despite the fact that no funds had been disbursed to his clients, a few days later the balance in the account fell to $1,435.97.
After reviewing all of the evidence, we are in full agreement with the findings of the Special Referee. The respondent is guilty of the professional misconduct set forth above. The petitioner’s motion to confirm the Special Referee’s report is granted and the respondent’s cross motion is denied.
The respondent is guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.